    Case: 1:20-cv-07106 Document #: 1 Filed: 12/01/20 Page 1 of 12 PageID #:1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

Reginald J. Dean,


            Plaintiff,                     Case No.


      vs.                                  Jury Trial Demanded


CITY OF CHICAGO and                        Judge:
DEPARTMENT OF INNOVATION
AND TECHNOLOGY,


            Defendants.


                                   COMPLAINT

     Plaintiff, REGINALD J. DEAN (“Dean”), for his complaint against Defendants,

CITY OF CHICAGO (“City”) and DEPARTMENT OF INNOVATION AND

TECHNOLOGY (“DOIT”), states as follows:

                                INTRODUCTION

  1. The Plaintiff is a 55-year-old African American who is a Programmer Analyst

     and has been employed by the Defendants for over 12 years.

  2. This action is brought by Plaintiff, an employee of Defendants, pursuant to

     Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-3(e) et

     seq., as amended; and The Civil Rights Act of 1866, 42 U.S.C. § 1981 et seq;

     and U.S.C. Sec. 623 et seq.
  Case: 1:20-cv-07106 Document #: 1 Filed: 12/01/20 Page 2 of 12 PageID #:2




3. Plaintiff has fully complied with the procedural requirements of Title VII. He

   filed charges with the U.S. Equal Employment Commission (“EEOC”), which

   cross-files with the Illinois Department of Human Rights (“IDHR”), as required

   by Section 42 U.S.C. § 2000e-5(e)(1) on May 30, 2019 (attached hereto as

   Exhibit “A”).

4. Exhibit A is a true and accurate copy of Plaintiff’s charge of discrimination.

5. On September 2, 2020, the EEOC issued Plaintiff a right to sue letter.

   (attached hereto as Exhibit “B”).

6. Exhibit B is a true and accurate copy of EEOC’s right to sue letter issued to

   Plaintiff.

                        JURISDICTION AND VENUE

7. Jurisdiction over Plaintiff’s claims are conferred by 28 U.S.C. §§ 1331 and

   1343. Venue is proper in this district pursuant to 28 U.S.C. § 1391 because the

   acts complained of arose in this district, and under; for discrimination and

   retaliation under Title VII of the Civil Rights Act of 1964 as Amended, 42

   U.S.C. § 2000e-2(a), for discrimination under the Age Discrimination in

   Employment Act, 29 U.S.C.A. § 623(a). In addition, the Court has

   supplemental jurisdiction over Plaintiff’s state law claims under 42 U.S.C.

   §1988.




                                       2
  Case: 1:20-cv-07106 Document #: 1 Filed: 12/01/20 Page 3 of 12 PageID #:3




                                    PARTIES

8. At all relevant times to this Complaint, Plaintiff Dean was employed by the

   Defendant City of Chicago, and a resident of the State of Illinois, County of

   Cook, Chicago.

9. At all times relevant to this Complaint, Defendant, the City of Chicago, was

   and is an Illinois Municipal Corporation with its principal place of business in

   the State of Illinois, County of Cook, City of Chicago. Defendant Department

   of Innovation and Technology is an entity that operates as a division or

   department of Defendant City of Chicago.

10. At all times relevant to this Complaint, Defendants were organized and

   existing under the laws of the State of Illinois with its principal place of

   business in Chicago, Illinois.

11. At all times relevant to this Complaint, the City of Chicago, operated the

   Department of Innovation and Technology within the City of Chicago, under

   its Municipal Government authority and control.

12. Dean refers to the defendants herein collectively as “City.”

13. At all relevant times to this Complaint, Plaintiff was an employee of the City

   of Chicago.

14. City is also an employer subject to suit under Title VII and § 1981 such that

   City is in an industry affecting commerce and had 15 or more employees in

   each of 20 or more weeks in the current or preceding calendar year.




                                       3
 Case: 1:20-cv-07106 Document #: 1 Filed: 12/01/20 Page 4 of 12 PageID #:4




                         FACTUAL ALLEGATIONS

15. Dean is an African American male born on January 18, 1965.

16. On or about August 16, 2007, Dean began working for the City of Chicago as

   a Programmer Analyst in the Department of Children and Family Support

   services.

17. In or around January 4, 2016, Dean was involuntarily transferred to the

   Department of Innovation and Technology (DOIT) as a Programmer Analyst.

18. On or about June 7, 2016, Dean filed a complaint against the City alleging

   bias and discrimination. Thereafter, on June 30, 2016, Dean was improperly

   and wrongfully laid off , being the only African American 50+ year old male

   affected by a lay off in a department of over 99 City of Chicago employees.

19. On or about July 1, 2016, the Union obtained a lower level position for Dean

   as a Program Analyst for the Department of Family and Support Services

   (DFSS). Dean visited Personal Support Program (PSP) counselor, Joleen D.

   Hartland, on August 30, September 7, and October 4, 2016 to discuss

   harassment and retaliation experienced at DFSS. Dean informed the counselor

   of the anxiety that he felt, being subjected to race and age-related harassment

   and retaliation, for which his Doctor had prescribed an anxiety medication.

20. Dean stayed at the DFSS until December 15, 2017, at which time he was able

   to make a move to the Chicago Department of Aviation (CDA).




                                      4
  Case: 1:20-cv-07106 Document #: 1 Filed: 12/01/20 Page 5 of 12 PageID #:5




21. Dean has worked for the City of Chicago for over twelve (12) years, is well-

   respected by his fellow employees, and has an excellent record of high-quality

   work, initiative and work productivity.

22. Dean engaged in protected activity by further filing a claim with the City of

   Chicago Labor Relations Manager, and several claims and grievances with the

   AFSCME Local 2912, the union for the DOIT and Local 1669, the union for the

   Department of Child and Family Support, with copies of such charges

   forwarded to the City Human Resources department, referencing harassment

   and discrimination based upon race, age and gender.

23. Dean stated to Human Resources that he believed he was being retaliated

   against due to his exercising his civil rights.

24. Neither the City of Chicago Department of Innovation and Technology, the

   City of Chicago Department of Children and Family Support, or the City of

   Chicago Department of Aviation have or had any legal standing. They are (or

   were) part of, funded by, operate under, managed by and responsible to the

   City of Chicago.

25. Dean was at all times relevant to this cause of action, an employee of the City

   and received a payroll check from the City.

26. The City retaliated against Dean for complaining to H.R. of bias and unfair

   treatment, being shifted to department after department in lesser roles,

   responsibilities and positions, all damaging his upward mobility in his career.




                                        5
 Case: 1:20-cv-07106 Document #: 1 Filed: 12/01/20 Page 6 of 12 PageID #:6




27. Dean applied for a Senior Programmer/Analyst position (ID 314557) to his

   former manager, Jonathan Lam, in November 2018, at Lam’s new department,

   the City of Chicago Department of Fleet and Facilities Management (2FM).

   Lam prevented Dean from receiving a promotion by refusing to interview with

   him.

28. Dean re-applied for Senior/Programmer Analyst, for which he was well

   qualified, (ID 320376) at 2FM about March 20. 2019. When Dean received no

   interview he complained to Labor Relations Manager, Lori Novak, that he was

   being prevented from receiving promotional opportunities, and she suggested

   he seek legal counsel.

29. On May 1, 2019, Dean received an interview invitation from 2FM’s H.R.

   Manager, Paul Plantz, and was interviewed on May 17, 2019.

30. On May 21, 2019, Dean received a rejection letter from 2FM H.R. Manager

   Paul Plantz.

31. On July 15, 2019, Dean informed AFSCME Council 31 Representative that

   the same Senior Programmer/Analyst position (ID 320370) had been posted for

   a 3rd time under a different ID number.

32. On July 29, 2019, Dean re-applied for Senior Programmer/Analyst position

   (ID 320376), and informed by email, both Director Lam and H.R. Manager

   Plantz, that he applied for the 3rd time, and attached a full summary of his

   experience and qualifications.




                                     6
 Case: 1:20-cv-07106 Document #: 1 Filed: 12/01/20 Page 7 of 12 PageID #:7




33. Dean, having received no response, is still being foreclosed from any

   promotional opportunities.



                                 COUNT I

          (Title VII – Race based Hostile Work Environment)

34. Plaintiff hereby incorporates all of the preceding paragraphs as if fully re-

   stated herein.

35. Dean, an African American, is a member of a class protected under Title VII.

36. City committed an unlawful employment practice by subjecting Dean to a

   hostile work environment in which he was subjected to ongoing harassment,

   and discrimination based upon Dean’s race.

37. City knew that Dean complained to H.R. about the harassment and

   discrimination yet caused and continues to cause Dean to suffer great

   emotional distress for which he continues to receive prescribed anxiety

   medication.

39. The conduct of City occurred over several years constituting a continuing

   course of discrimination toward Dean, and the hostile environment caused

   Dean to suffer was exhibited through his hypertension, insomnia, and high

   anxiety.

40. City acted intentionally and with callous disregard for Dean’s clearly

   established rights. Dean’s complaints to DOIT Human Resources Manager




                                      7
 Case: 1:20-cv-07106 Document #: 1 Filed: 12/01/20 Page 8 of 12 PageID #:8




   Barbara Araszewski and DFSS Human Resources Manager Monica Rafac, fell

   on deaf ears, and Dean was left to suffer.

41. As a direct and proximate result of City’s violation of Title VII, Dean has

   suffered severe and substantial damages. These damages include litigation

   expenses including attorneys’ fees, reputation, humiliation, embarrassment,

   inconvenience, loss of salary and benefits due to failure to promote, mental and

   emotional anguish and distress and other compensatory damages, in an

   amount to be determined by a jury and the Court.

                                 COUNT II

                      (Title VII – Retaliation Claim)

42. Plaintiff hereby incorporates all of the preceding paragraphs as if fully re-

   stated herein.

43. Dean engaged in statutorily protected activity when Dean (1) complained

   about harassment, being treated with bias and discrimination to DOIT

   Director Jonathan Lam, Human Resources Manager Barbara Araszewski; and

   (2) complained to DFSS Human Resources Manager Monica Rafac about

   harassment and discrimination in May of 2016; and (3) complained to PSP

   Counselor Joleen D. Hartland in August, September and October of 2016 about

   DFSS’s harassment and retaliation causing him anxiety at being subjected to

   race and age related harassment and retaliation; and (4) filed a charge with

   the EEOC on May 30, 2019 detailing City’s harassment, discrimination and

   retaliation.



                                       8
 Case: 1:20-cv-07106 Document #: 1 Filed: 12/01/20 Page 9 of 12 PageID #:9




44. In response to Dean’s protected actions, City subjected Dean to adverse

   employment actions including: (1) a hostile work environment, which was

   aggravated by psychological injury; and (2) diminished responsibilities and

   authority.

45. Additionally, Dean has filed another new charge with the EEOC dated

   December 1, 2020, stating continuing action of causes of discrimination by

   City, based upon race, age, retaliation, hostile work environment, and denial

   of promotion applications and refusing promotional opportunities, against

   City. Plaintiff is awaiting a requested Notice of Right to Sue from the EEOC,

   at which time he will seek to file an Amended complaint consolidating these

   charges.

46. By ignoring Dean’s complaints, City has condoned and endorsed City’s

   Departmental Management of retaliatory and discriminatory conduct that has

   caused Dean substantial emotional and psychological harm in the form of

   insomnia, hypertension, and high anxiety, and exacerbating his serious

   condition of asthma.

47. As a direct and proximate result of City’s violations of Title VII, Dean has

   suffered severe and substantial damages. These damages include litigation

   expenses     including   attorneys’   fees,   loss   of   reputation,   humiliation,

   embarrassment, inconvenience, loss of salary and benefits due to failure to

   promote, mental and emotional anguish and distress and other compensatory

   damages, in an amount to be determined by a jury and the Court.



                                         9
Case: 1:20-cv-07106 Document #: 1 Filed: 12/01/20 Page 10 of 12 PageID #:10




                                  COUNT III

    (Race based Hostile Work Environment in Violation of § 1981)

48. Plaintiff hereby incorporates all of the preceding paragraphs as if fully

   restated herein.

49. City violated § 1981 when it knowingly subjected Dean to a hostile work

   environment as alleged in Count I.

50. As a direct and proximate result of City’s violations of § 1981, Dean has

   suffered severe and substantial damages. These damages included litigation

   expenses including attorney’s fees, loss of salary and benefits due to failure to

   promote, loss of reputation, humiliation, embarrassment, inconvenience,

   mental and emotional anguish and distress and other compensatory damages,

   in an amount to be determined by a jury and the Court.




                                  COUNT IV

                      (Retaliation in Violation of § 1981)

51. Plaintiff hereby incorporates all of the preceding paragraphs as if fully

   restated herein.

52. City violated § 1981 when it knowingly failed to stop it’s Departmental

   Management from retaliating against Dean for engaging in statutorily

   protected conduct as alleged in Count II.



                                       10
   Case: 1:20-cv-07106 Document #: 1 Filed: 12/01/20 Page 11 of 12 PageID #:11




  53. As a direct and proximate result of City’s violations of § 1981, Dean has

     suffered severe and substantial damages. These damages included litigation

     expenses    including    attorney’s    fees,   loss   of   reputation,   humiliation,

     embarrassment, inconvenience, loss of salary and benefits due to failure to

     promote, mental and emotional anguish and distress and other compensatory

     damages, in an amount to be determined by a jury and the Court.



                                  JURY DEMAND

  54. Plaintiff requests a trial by jury.

     WHEREFORE, Plaintiff requests that judgment be entered in his favor and

     against Defendants and that Plaintiff be awarded:

        a) An order awarding Plaintiff compensatory and punitive damages in an

        amount to be determined at trial;

        b) An order awarding Plaintiff his costs, including reasonable attorneys’

        fees; and

        c) Such further relief as this Court deems necessary, just and proper.


Dated: December 1, 2020                          Respectfully submitted,

                                                 Reginald J. Dean

                                                 By: /s/ Gary D. Abrams

Gary D. Abrams (# 0005010) – gda44@comcast.net
Gary D. Abrams and Associates, Ltd.
55 W. Monroe St., Suite 1200
Chicago, IL 60603
312-263-4085 – office 312-649-6959 --fax

                                            11
Case: 1:20-cv-07106 Document #: 1 Filed: 12/01/20 Page 12 of 12 PageID #:12




                                    12
